NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            FEB 16 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
SUNHAI YAN,                                      No. 11-73922

              Petitioner,                        Agency No. A089-970-468

 v.
                                                 MEMORANDUM*
LORETTA LYNCH, United States
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 10, 2016**

Before:      HAWKINS and MURGUIA, Circuit Judges; and MURPHY, III,***
             District Judge

      Sunhai Yan, a native and citizen of the People’s Republic of China, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***     The Honorable Stephen Joseph Murphy, III, District Judge for the
U.S. District Court for the Eastern District of Michigan, sitting by designation.
of an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). Yan has waived the CAT claim by failing to argue it in his brief. See

Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259–60 (9th Cir. 1996). We have

jurisdiction under 8 U.S.C. § 1252. When, as here, the BIA conducts an independent

review of the IJ’s findings, we review the opinion and not the IJ's decision. Poblete

Mendoza v. Holder, 606 F.3d 1137, 1140 (9th Cir. 2010). We review for substantial

evidence the factual findings, applying the deferential standard governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d
1034, 1039–40 (9th Cir. 2010). We will deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination:

Yan’s contradictory testimony about whether he was under police surveillance, Yan’s

asylum application omission of his father’s detention by police on account of his

religion, and Yan’s inconsistent testimony regarding the dates of his father’s detention

and death evidence a lack of truthfulness. See Ling Huang v. Holder, 744 F.3d 1149,

1154 (9th Cir. 2014) (the Court gives “special deference to a credibility determination

that is based on demeanor” (quoting Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.

1999))); Shrestha, 590 F.3d at 1041 (“[O]nly the most extraordinary circumstances

will justify overturning an adverse credibility determination.” (quoting Jibril v.

                                           2                                    11-73922
Gonzales, 423 F.3d 1129, 1138 n.1 (9th Cir. 2005))).

      We reject Yan’s contention that the omitted and contradictory testimony about

his father is a minor issue that is not central to his claim. See Shrestha, 590 F.3d at

1043 (“Inconsistencies no longer need to ‘go to the heart’ of the petitioner's claim to

form the basis of an adverse credibility determination.”). Even if Yan accidentally

conflated the dates of his father’s detention and death, there is ample other evidence

supporting the adverse credibility determination. Yan’s story “lack[ed] the ring of

truth,” he resorted to “rote testimony as if he were reciting a memorized script,” and

he appeared “sufficiently aware of U.S. asylum law so as to try to graft some kind of

qualifying statutory ground onto his application, such as religious faith.” See Ling

Huang, 744 F.3d at 1155 (upholding adverse credibility determination based on

superficial testimony that “could easily have been memorized, and therefore did little

to bolster [petitioner’s] veracity” (internal quotation marks omitted)).

      Because the BIA identified “specific and cogent reasons supporting [its]

adverse credibility determination,” Yan’s remaining explanations — including the

contention that cultural differences and lack of education caused his unresponsive and

uncomfortable demeanor — do not compel a contrary result. Singh v. Lynch, 802 F.3d
972, 977 (9th Cir. 2015) (quoting Bingxu Jin v. Holder, 748 F.3d 959, 965 (9th Cir.

2014)). In the absence of credible testimony, Yan’s asylum and withholding of

                                           3                                   11-73922
removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         4                                  11-73922